Exhibit 99.6 INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS’ REPORT To the Board of Directors and Members of Waste Recyclers Holdings, LLC and Subsidiaries 261 Hwy 20 East, Suite A Freeport, Florida 32439 We have audited the accompanying combined balance sheets of the Central Florida Market (the “Company”), of Waste Recyclers Holdings, LLC (the “Parent”)as of December 31, 2010 and 2009, and the related combined statements of operations, changes in equity (deficit), and cash flows for the years then ended. These combined financial statements of the Company are the responsibility of the Company’s management. Our responsibility is to express an opinion on these combined financial statements of the Company based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements of the Company referred to above present fairly, in all material respects, the combined financial position of the Company as of December 31, 2010 and 2009, and the combined results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. These combined financial statements have been prepared from the separate records maintained by the Company, and therefore accordingly include allocations from Waste Recyclers Holdings, LLC and related entities, the combined financial statements may not be indicative of the conditions that would have existed, or the results of operations, if the Company had been operated as unaffiliated entities. As discussed in Note 2 to the accompanying combined financial statements of the Company, in accordance with its revolving credit and term loan agreement (as amended), the Parent is required to meet certain covenants, performance measures, certain operating results, and maintain certain capital levels. It has failed to do so for the years ended December 31, 2010 and 2009. Management’s plans regarding those matters are also described in Note 2. /s/Carr, Riggs & Ingram, LLC Panama City Beach, Florida Certified Public Accountants August 31, 2011 1 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Combined Balance Sheets December 31, Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Prepaids Total current assets Property, plant and equipment, net Other assets Goodwill, net Total other assets Total assets Liabilities and Equity (Deficit) Current liabilities Accounts payable $ 822,075 Accrued expenses and other current liabilities Total current liabilities Noncurrent liabilities Intercompany payables Total noncurrent liabilities Total liabilities Equity (deficit) Total liabilities and equity (deficit) See accompanying notes to combined financial statements. 2 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Combined Statements of Operations For the years ended December 31, Net services Cost of services Gross profit Operating expenses Selling, general and administrative Depreciation Amortization Loss on impairment of goodwill — Total operating expenses Income (loss) from operations Other (income) expense Other (income) — Loss on debt to equity conversion — Interest expense Total other expense Net loss See accompanying notes to combined financial statements. 3 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Combined Statements of Changes in Equity (Deficit) Equity (deficit) Balance, December 31, 2008 $ (1,611,608) Net loss Balance, December 31, 2009 Net loss Balance, December 31, 2010 See accompanying notes to combined financial statements. 4 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Combined Statements of Cash Flows For the years ended December 31, Operating activities Net loss Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Loss on impairment — Loss on debt conversion — (Gain) on sale of assets — (Increase) decrease in operating assets Accounts receivable Inventories Prepaid assets Increase (decrease) in operating liabilities Accounts payable Accrued expenses and other current liabilities Deferred revenue Net cash (used in) operating activities Investing activities Purchases of property, plant and equipment Proceeds from the sale of assets — Net cash (used in) investing activities Financing activities Proceeds from intercompany credit Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ 26,630 See accompanying notes to combined financial statements. 5 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business The accompanying combined financial statements present the combined financial position, results of operations and cash flows of the Central Florida Market (the “Company”) of Waste Recyclers Holdings, LLC (the “Parent”) and include the accounts of the following wholly-owned subsidiaries: EWS Holdings, LLC WRH Gainesville, LLC WRH Gainesville Holdings, LLC WRH Orange City, LLC, EWS Central Florida Hauling, LLC Emerald Waste Services, LLC The Company is involved in various waste management businesses. The primary operating single member limited liability company is Emerald Waste Services, LLC, which is involved in the commercial and residential waste management business. All of the other companies are single member limited liability companies and represent the Central Florida Market Area (“Central Florida”). Waste Recyclers Holdings, LLC, the holding company and Parent, is responsible for all corporate debt which is secured and collateralized by all of the assets of the Company and the Parent’s other consolidated subsidiaries, which are not presented within these combined financial statements. Additionally, the Parent is responsible for other shared general and administrative functions for the Parent, the Company, and their affiliates. Basis of Presentation Principles of Combination – The combined financial statements of the Company include the combined accounts of the Central Florida Markets for both periods presented. The Company’s combined financial statements have been presented on a combined basis due to their related operations, common ownership, common management, and are not those of a separate legal entity. All significant intercompany accounts and transactions have been eliminated in the combined financial statements. The combined financial statements include all reasonable and necessary adjustments which are, in the opinion of management necessary to fairly present the combined results of operations, financial position and cash flows of the Company in conformity with accounting principles generally accepted in the United States of America (GAAP). 6 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Allocation of Costs to the Company – These combined financial statements have been prepared from the separate records maintained by the Company, and include allocations from Waste Recyclers Holdings, LLC and related entities; the combined financial statements may not be indicative of the conditions that would have existed, or the results of operations, if the Company had been operated as unaffiliated entities. These separate records were used to allocate the majority of the assets and liabilities, and results of operations, except for those items that the Company has allocated. Interest expense, loan costs, and principal balances are allocated based upon the amount of intercompany cash transactions related to borrowing and contributions of managing the corporate debt. Corporate overhead costs, such as selling, general and administrative expenses, are allocated based upon weighted cost average of two elements. The first is the Company’s revenue by market share as a percentage of total revenues and the second is the number of personnel in each location of the Company and its affiliates. Management believes that this method is reasonable and represents its best estimate of expenses if the Company’s operations had been performed on a stand-alone basis. The following table summarizes the allocations for the years ended December 31, 2010 and 2009. Selling, general and administrative expenses Amortization expense Interest expense Loss on debt to equity conversion — Total selling, interest and amortization expenses $ 7,080,717 Method of Accounting The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) the source of authoritative accounting principles recognized by the FASB to be used by nongovernmental entities when preparing financial statements in accordance with GAAP. The FASB updates the FASB ASC through the use of Accounting Standards Updates (ASUs). All assets, liabilities, income and expenses are recorded using the accrual method of accounting. 7 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of these combined financial statements in conformity with GAAP requires management to make use of estimates and assumptions from time to time that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Actual results could differ from those estimates and assumptions. In some cases, these estimates are particularly difficult to determine and management must exercise significant judgment. The most difficult, subjective and complex estimates and assumptions that deal with the greatest amount of uncertainty relate to the accounting for environmental liabilities and asset impairments. Estimates are also made regarding the allocation of the corporate debt amounts, interest expense and loan costs, proportionate to the market share use of funds. Cash and Cash Equivalents Cash and cash equivalents of $36,256 and $26,630 at December 31, 2010 and 2009, respectively, include overnight repurchase agreements and certificates of deposit with an initial term of less than three months.For purposes of the combined statements of cash flows, the Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Bank Sweep Accounts The Parent has a sweep arrangement with its bank that includes several accounts. Under this arrangement, available cash balances are applied against the Parent’s line of credit. The resulting liabilities for items outstanding on the Parent’s bank accounts, has been allocated to the current liabilities on the Company’s balance sheet. Accounts Receivable The Company has established a reserve policy that calculates an allowance provision at the greater of one half of one percent of the total accounts receivable balance or one hundred percent of those receivables in the “90 days and over” category. Management believes this method results in a reasonable estimate of amounts ultimately collectable. At December 31, 2010 and 2009, the allowance for doubtful accounts was $11,563 and $18,883, respectively. Inventories Inventories are stated at the lower of cost or market. The inventory is made up of spare parts, fuel, oil, and tires, and is determined using the average cost method.Management estimates that spare parts are utilized every six months and the fuel and oil tanks are replenished weekly in order to meet the demands of the service fleet. 8 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Property, Plant and Equipment Property, plant and equipment are recorded at cost and include expenditures for additions and capital improvements. Maintenance and repairs are charged to operations as incurred. Depreciation is computed at rates calculated to absorb the costs of the assets over their estimated useful lives. Depreciation for all assets is calculated on the straight-line basis. Buildings and improvements 39 Years Machinery and equipment 7-10 Years Office furniture and fixtures 3 - 7 Years Containers 5-12 Years Vehicles 5-10 Years The Company reviews the long-lived assets for impairment whenever events orchanges in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset. If these assets are considered to be impaired, the impairment loss recognized is measured as the amount by which the carrying amount of the assets exceeds the future discounted net cash flows expected to be generated by the asset. Assets to be disposed of are reported at the lower of the carrying amount or fair value less selling costs. Goodwill & Intangible Assets The Parent acquired several new companies during the period January 4, 2008 (inception) through December 31, 2008 that impacted the combined financial statements of the Company. Intangible assets, which were not material to the combined financial statements, include customer lists and their service relationships, government and commercial contracts, licenses and permits. Goodwill is determined as the excess of purchase costs over the fair value of the net assets of the acquired businesses. In accordance with FASB ASC 350, Goodwill and Other Intangible Assets, the Company does not amortize goodwill.Instead, goodwill is tested for impairment each fiscal year. Leases The Company leases property, plant, and equipment in the ordinary course of business for the benefit of the Company.The primary purpose of these agreements are for equipment needed to support general and administrative functions as well as equipment specific to the industry including vehicles, tractors and compactors. These leases have varying terms and are recorded as either operating or capital leases in accordance with the terms of the agreement. 9 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes GAAP requires management to evaluate tax positions taken and recognize a tax liability if the Parent has taken an uncertain tax position that more likely than not would not be sustained upon examination by the Internal Revenue Service (IRS). Management has analyzed the tax positions taken and has concluded that as of December 31, 2010, there are no uncertain tax positions taken, or expected to be taken that would be require recognition of a liability or disclosure in the financial statements. The Company consists of Limited Liability Companies, and is treated as partnerships for income tax purposes, and is not taxpaying entities for income tax purposes. Therefore, no provision for income taxes has been included in the combined financial statements. The Company’s federal income tax returns for 2007, 2008, and 2009 are subject to examination by the IRS, generally for three years after they are filed. Revenue Recognition The Company generally provides services under contracts with individual customers, commercial accounts, and municipalities by servicing local bases.Revenues consist primarily of collection fees from commercial, industrial, residential and municipal customers and transfer and landfill disposal fees charged to third parties.Advance billings are recorded as deferred revenue, and that revenue is then recognized over the period in which services are rendered. Advertising Costs Advertising costs are expensed as incurred. Advertising costs incurred for the years ended December 31, 2010 and 2009, were $245,357 and $97,456, respectively. Fair Value of Financial Instruments Certain of the Company’s assets and liabilities are reported at fair value in the combined financial statements. The methods used to measure fair value may produce an amount that may not be indicative of net realizable value or reflective of future fair values. Although the Company believes its valuation methods are appropriate and consistent with other market indicators, the use of different methodologies or assumptions to determine the fair value of certain assets and liabilities could result in a different fair value measurement at the reporting date. 10 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The fair value measurement accounting literature establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. This hierarchy consists of three broad levels: · Level 1: Observable inputs such as quoted prices in active markets; · Level 2: Inputs, other than quoted prices in active markets that are observable eitherdirectly or indirectly; and; · Level 3: Unobservable inputs for which there is little or no market data, which requires the Company to develop assumptions. Concentration of Credit Risk The Company maintains cash balances at several financial institutions. Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to $250,000 for 2010 and 2009. The Company did not have any uninsured amounts at December 31, 2010 and 2009. Supplemental Flow Information Interest expense was paid by the Parent and allocated to the Company. For the years ended December 31, 2010 and 2009, interest expense allocated was $5,692,868 and $5,985,692, respectively. Subsequent events The Company applies the provisions of FASB ASC 855, Subsequent Events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued. NOTE 2 – LIQUIDITY AND GOING CONCERN Liquidity and Going Concern The accompanying combined financial statements were prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s and Parent’s, ability to operate profitably, to generate cash flow from operations and to obtain funding adequate to fund their business. The Company and Parent have incurred significant losses since inception as a result of developing the business, completing business combinations, purchasing specific assets and landfills, the sale and promotion of services, and ongoing administrative expenditures. 11 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 2 – LIQUIDITY AND GOING CONCERN (CONTINUED) As of December 31, 2010 and 2009; the Company had working capital of $1,069,961 and $1,706,563; an accumulated (deficit) of $(20,283,312) and $(15,432,108); and cash equivalents of $36,256 and $26,630, respectively. The Company also incurred net losses from operations for the years ended December 31, 2010 and 2009 of $(4,851,204) and $(13,820,500), respectively. Net cash provided by operating activities for the same periods was $401,282 and $474,163, respectively. Historically, the Parent has funded their expenditures primarily through operating revenues, private securities offerings, an asset based loan, a standby credit facility, a revolving credit and term loan, and member capital contributions. The Parent’s plans to continue as a going concern consisted of a change in the management team during the fiscal year 2010, and a reduction in work force combined with other operating efficiencies for the remaining portions of the Parent. Management believes that future operations will be funded through operating cash flow, member capital contributions, sales of operating markets, and restructuring the Comerica Debt. Member Capital Contributions · February 2, 2010, certain members of the Parent made a contribution of $1,000,000. · June 15, 2010, certain members of the Parent made a contribution of $1,777,901. · July 15, 2010, the members of the Parent made a contribution of $1,500,000. · September 29, 2010, the members of the Parent made a contribution of $2,500,000. Sales of Operating Markets On February 28, 2011, the Parent signed an equity interest purchase agreement in the amount of $45,763,644 for the sale of certain of its assets and liabilities, referred to as the Central Florida Market Area. Further discussion of the sale is included in Note 18 – Subsequent Events. On April 1, 2011, the Parent signed an asset purchase agreement in the amount of $13,600,000 for the sale of certain of its assets and liabilities, referred to as the Gulf Coast Market Area. Further discussion of the sale is included in Note 18 – Subsequent Events. Restructuring Comerica Debt On August 29, 2008, the Parent and Comerica Bank signed a loan and security agreement extending certain lines of credit and term loans, and established Comerica Bank as the senior creditor.In accordance with the loan and security agreement, the Parent is required to meet certain covenants, performance measures, and maintain certain capital levels. If these measures are not met, they constitute a triggering event, rendering the debt callable in its entirety. 12 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 2 – LIQUIDITY AND GOING CONCERN (CONTINUED) Fiscal Year 2009 Activity During 2009, the Parent failed to meet certain performance requirements and related covenants as required by Comerica Bank. Comerica Bank issued a debt waiver letter, dated June 28, 2010, detailing the failed financial covenants. Fiscal Year 2010 Activity During 2010, the Parent failed to meet certain financial covenants requiring a forbearance agreement with Comerica Bank. On October 25, 2010, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provided for new financial covenants, a continuation of preexisting affirmative covenants, and fees of $750,000. At December 31, 2010, the debt outstanding to Comerica Bank consisted of a term loan of $11,762,000, and a revolving credit facility of $28,920,797. Subsequent Event Activity On February 28, 2011, the Parent sold certain assets and liabilities, referred to as the Central Florida Market Area. Proceeds from this transaction allowed the Parent to make a payment of approximately $10.6 million to Comerica to repay in total the term loan and the remaining balance of approximately $14.4 million was used repay a portion of the revolving credit facility. On April 1, 2011, the Parent sold certain assets and liabilities, referred to as the Gulf Coast Market Area. Proceeds from this transaction allowed the Parent to make a payment of approximately $7.6 million to Comerica to repay a portion of the revolving credit facility. On May 5, 2011, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provides for a continuation of preexisting affirmative covenants, and a “monthly extension fee” of $37,500, starting June 1, 2011 and continuing through September 1, 2011. Although the modification agreement extended forbearance of the specific failed loan covenants through October 1, 2011, there is no guarantee that other performance measures and capital requirements will not generate a triggering event causing the debt to become callable in its entirety. As of July 31, 2011 the remaining balance was approximately $5.6 million. Further discussion of subsequent events is included in Note 18 – Subsequent Events. 13 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 3 – ACCOUNTS RECEIVABLE, NET Accounts receivable, net, consisted of the following: December 31, Trade receivables $ 3,163,396 Other receivables Unbilled revenues Total receivables Less allowance for doubtful accounts Total accounts receivable, net $ 3,145,670 $ 3,174,447 NOTE 4 – INVENTORIES Inventories consisted of the following: December 31, Fuel inventory Parts inventory Other inventory Total inventories $ 147,137 $ 147,394 NOTE 5 – PREPAID EXPENSES Prepaid expenses consisted of the following: December 31, Prepaid other Prepaid license and permits Prepaid performance bonds Prepaid insurance Prepaid deposits Prepaid tires Total prepaid expenses $ 826,947 14 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 6 – PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net, consisted of the following: December 31, Land $ 3,292,000 Buildings Machinery and equipment Office furniture and equipment Containers Vehicles Total property, plant and equipment Less accumulated depreciation Total property, plant and equipment, net $ 13,715,666 $ 15,654,214 Depreciation expense for the years ended December 31, 2010 and 2009, was $2,643,835 and $3,500,145, respectively. NOTE 7 – GOODWILL, NET The Company recorded goodwill in conjunction with certain business combinations and purchases. Goodwill is determined as the excess of purchase costs over the fair value of the net assets of the acquired businesses.In accordance with FASB ASC 350, Goodwill and Other Intangible Assets, the Company does not amortize goodwill. Instead, goodwill is tested for impairment each fiscal year or upon certain triggering events, as required. During the current and prior year, the Company became aware of changes in circumstances and events in the economic climate of the Company’s market areas. The Company assesses whether impairment exists by comparing the net asset value of each operating segment to its fair market value, including goodwill. The Company used an income approach, to estimate the fair value of the operating segments. Fair value computed by this method is arrived at using a number of factors, including projected future operating results, economic projections, anticipated future cash flows, comparable marketplace data and the cost of capital. There are inherent uncertainties related to these factors and to the judgment exercised in applying them to this analysis. The income approach is based on the long-term projected future cash flows of operating markets. The estimated cash flows are discounted to present value using a weighted-average cost of capital that considers factors such as the timing of the cash flows and the risks inherent in those cash flows. This approach is appropriate because it provides a fair value estimate based upon the operating markets’ expected long-term performance considering the economic and market conditions that generally affect those markets. 15 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 7 – GOODWILL, NET (CONTINUED) Management’s assessment resulted in the recording of an impairment charge during 2009 of $9,314,395. There was no impairment recorded in 2010. Goodwill, net, activity is summarized as follows: December 31, Beginning of the year Reductions due to impairment of goodwill — Total goodwill, net There can be no assurances that goodwill will not be impaired at any time in the future. NOTE 8 – INTERCOMPANY PAYABLE / PARENT COMPANY STRUCTURE The accompanying combined financial statements present the combined financial position, results of operations and cash flows of the Company. Substantially all debt financing is transacted by, and in the name of the Parent, therefore, the Parent’s debt financing is not reflected on the separate combined financial statements of the Company, rather the Company operates with intercompany accounts for the related activity accounted for at the Parent level. The debt financing consisted of notes payable with Comerica Bank and a group of mezzanine investors. All assets of the Parent, the Company, and its affiliates are pledged as collateral on the Parent’s debt. NOTE 9 – PARENT NOTES PAYABLE – COMERICA DEBT The Parent’s notes payable, consisted of the following: December 31, Notes Payable - Comerica Debt Comerica Term Loan Comerica Revolving Credit Facility Total notes payable - Comerica debt 16 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 9 – PARENT NOTES PAYABLE – COMERICA DEBT (CONTINUED) Comerica Term Loan A term loan note to Comerica Bank in the amount of $16,450,000, dated October 26, 2010, interest at 7.75%, collateralized by all assets of the Parent, the Company, and its affiliates. Outstanding principal and interest shall be paid at maturity, the term note matured March 31, 2011. In March 2011, the Parent made the final payment of approximately $10.6 million to Comerica to repay the entire outstanding balance of the term note. Further discussion of the payment is included in Note 18 - Subsequent Events. Revolving Credit Facility A revolving credit facility in the amount of $29,754,222 to Comerica Bank, dated October 26, 2010, interest at 7.75%, collateralized by all assets of the Parent, the Company, and its affiliates. Outstanding principal and interest shall be paid in full at maturity; the revolving credit facility matures October 1, 2011. In March 2011 and May 2011, the Parent made two payments of $14.4 million and $7.6 million, respectively, to partially repay the outstanding balance of the revolving credit facility. Pursuant to the terms of the Third Amendment to Modification of the Third Amended and Restated Revolving Credit and Term Loan Agreement, dated May 5, 2011, and the payments received subsequent to year end, the agreement provides for a continuation of preexisting affirmative covenants, and a “monthly extension fee” of $37,500, starting June 1, 2011 and continuing through September 1, 2011. As of July 31, 2011, the remaining balance was approximately $5.6 million. Further discussion of the payments is included in Note 18 – Subsequent Events. The Parent has received an extension of the forbearance agreement until October 1, 2011. NOTE 10 – PARENTS NOTES PAYABLE – MEZZANINE DEBT December 31, Notes Payable - Mezzanine Debt BNY Mezzanine Partners, L.P. $— United Insurance Company of America — Triangle Capital Corporation — Banyan Mezzanine Partners II, L.P. — Total notes payable - mezzanine debt $— $ 22,590,910 17 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 10 – PARENTS NOTES PAYABLE – MEZZANINE DEBT (CONTINUED) The mezzanine debt consisted of several term loans to multiple mezzanine investors, listed above, dated August 29, 2008, interest at 7.5% for paid in kind balance, and 8% for cash advance balance, collateralized by all assets of the Parent, the Company, and its affiliates, principal balance was due in full at maturity. Interest has been accrued as incurred, and the accrued balance was due in full at maturity; note matures January 2013. (Differences in principal amounts at December 31, 2009 and the conversion date of October 28, 2010; and the face values of the promissory notes were due to the value assigned to warrants issued to the lenders. The accretion of the warrants has been presented as interest expense in the combined financial statements for both years presented). Fiscal Year 2009 Activity On October 2, 2009, the Parent refinanced a large portion of the notes payable and restructured its subordinate debt and inter-creditor agreement. The terms of the agreement were to restructure the priority and surety of the debt including the terms of the interest payments. After the restructuring, the debt was separated into two amounts; Secured Notes of $12,000,000 and Unsecured Notes of $16,000,000. For the year ended December 31, 2009, the interest expense on the Secured Notes of $12,000,000 was 8.0% paid in cash and 9.5% payments made in kind. Interest expense on the Unsecured Notes of $16,000,000 was reallocated to be 3.0% paid in cash and 14.5% payments made in kind. Fiscal Year 2010 Activity Beginning on January 1, 2010, the interest rates were changed to 17.5% payments in kind on both the secured and unsecured debt. Both of these new interest terms were payable quarterly and were extended until December 31, 2010, after which time the terms of the interest payments would revert to the original allocation. However, as noted below, the notes were converted to equity in October of 2010. On October 28, 2010, the Parent and the mezzanine investors entered into a global restructuring agreement to convert the term loan balance and accrued interest to an equity position in the Preferred Series B Units at an exchange rate of $1.086 per unit. The combined term loan balances, at face value, were $26,836,860 and the accrued interest amount of $7,117,307. The total dollar value of $33,954,167 was converted into 31,265,347 units of Preferred Series B Units. The remaining balance of the value of the warrants, $1,390,104, was recognized as a loss upon debt to equity conversion for the year ended December 31, 2010. 18 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 11 – PARENTS EQUITY The Parent’s equity instruments, consisted of the following: December 31, Mandatorily Redeemable Preferred Units Preferred Series A $ 23,100,000 $ 23,100,000 Preferred Series B Preferred Series C — Total mandatorily redeemable preferred units $ 72,832,068 $ 32,100,000 On January 7, 2008, the Parent issued 860 units of Preferred Series A Units and on August 29, 2008, an additional offering of 1,352 Preferred Series A Units. The nonconvertible preferred units pay dividends / long term interest at the initial rate of 12.5%. These units are cumulative and nonparticipating; accordingly, no voting rights are entitled to the preferred unit holders. The preferred unit is redeemable at the option of the Parent for an amount equal to the accrued redemption price as of the date of redemption. Under a mandatory redemption provision, the Parent is required to redeem the preferred unit upon the sixth anniversary of the August 29, 2008 effective underwriting date. Fiscal Year 2009 Activity On October 1, 2009, the Parent issued 9,000,000 units of Preferred Series B Units. The nonconvertible preferred units pay dividends / long term interest at the initial rate of 15.5% and are cumulative and nonparticipating; accordingly, no voting rights are entitled to the preferred unit holders. The preferred unit is redeemable at the option of the Parent for an amount equal to the accrued redemption price as of the date of redemption. Fiscal Year 2010 Activity On February 1, 2010, the Parent issued another 1,000,000 units of Preferred Series B Units. The nonconvertible preferred unit paid dividends / long term interest at the initial rate of 8% subject to the same terms of the preexisting Preferred Series B Units. On October 28, 2010, the Parent and the mezzanine investors entered into a global restructuring agreement to convert the term loan balance and accrued interest to an equity position in the Preferred Series B Units. On October 28, 2010 the term loan was converted at an exchange rate of $1.086 per unit. The combined term loan balances, at face value, were $26,836,860 and the accrued interest amount of $7,117,307. The total dollar value of $33,954,167 was converted in to 31,265,347 units of Preferred B Series Units. 19 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 11 – PARENTS EQUITY (CONTINUED) For the year ended December 31, 2010, the Parent issued 5,777,901 units of Preferred Series C Units. The nonconvertible preferred unit pays dividends / long term interest at the initial rate of 15% and is cumulative and nonparticipating; accordingly, no voting rights are entitled to the preferred unit holders. The preferred unit is redeemable at the option of the Parent for an amount equal to the accrued redemption price as of the date of redemption. At December 31, 2010 and 2009, accrued dividends / long term interest on the preferred units consisted of the following: December 31, Aggregate Preferred Return on: Preferred Series A $ 4,873,761 Preferred Series B Preferred Series C — Total aggregate preferred return $ 8,543,618 $ 5,054,964 Membership Warrants At December 31, 2008, the Parent had outstanding warrants to purchase 13.6% of the total shares of the Parent’s common units, calculated on a fully-diluted basis as of August 29, 2008. During 2009, the warrant holders exercised their Put Option, and acquired 4,382,413 units of the Parent’s member units, in exchange for a reduction in a note payable. The value of the warrants for this transaction was $3,856,522. As of December 31, 2009, all warrants were exercised and converted. Contributed capital The Parent received capital infusions from its shareholders on a pro-rata basis, for acquisition debt service related costs. For the years ended December 31, 2010 and 2009, the Parent received capital of $6,777,901 and $607,453, respectively. 20 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 12 – OBLIGATIONS UNDER NONCANCELLABLE OPERATING LEASES The Company leases several pieces of machinery and equipment under noncancellable operating leases. The terms of these leases range from 1 year to 7 years, with expiration dates ranging through 2015. Most of these leases contain renewal options whereby the Company can extend the lease if it so chooses. Future minimum lease payments due under these leases consist of the following at December 31, 2010: For the years ending Amount December 31, 2011 December 31, 2012 December 31, 2013 December 31, 2014 December 31, 2015 Total Rent expense under all operating leases, for the years ending December 31, 2010 and 2009, was $1,213,681 and $165,119, respectively. NOTE 13 – COMPENSATED ABSENCES Employees of the Company are entitled to paid vacation, depending on job classification, length of service, and other factors. As of December 31, 2010 and 2009, management calculated and accrued vacation liability, of $177,521 and $183,742, respectively. It is the Company’s policy to recognize the costs of compensated absences when actually earned by the employees. NOTE 14 – EMPLOYEE BENEFIT PLAN The Parent sponsors a 401(k) deferred compensation plan covering substantially all of its employees of its subsidiaries. The plan provides for the Company to make discretionary contributions out of their current or accumulated net profit. The Company made no contributions for the years ended December 31, 2010 and 2009. NOTE 15 – COMMITMENTS AND CONTINGENCIES The Company is periodically subject to claims and lawsuits that arise in the ordinary course of business. It is the opinion of management that the disposition or ultimate resolution of such claims and lawsuits will not have a material adverse affect on the financial position, results of operations, or cash flows of the Company. 21 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 16 – LETTER OF CREDIT At December 31, 2010, the Parent had a letter of credit from Comerica Bank in the amount of $523,425 for the benefit of Evergreen National Indemnity Company. This letter of credit covers several of the Parent’s subsidiaries, including the Central Florida Market Area. The letter of credit expired on March 1, 2011. NOTE 17 – FAIR VALUE MEASUREMENTS Authoritative guidance associated with fair value measurements provides a framework for measuring fair value and establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. There are inherent uncertainties related to these factors and to the judgment exercised in applying them to this analysis. The Company’s goodwill has been measured at fair value: Level 3 - Assets at Fair Value as of December 31, Assets Goodwill Total assets See Note 7 – Goodwill, for further discussion of valuation methods. NOTE 18 – SUBSEQUENT EVENTS The Company has evaluated the subsequent events for the period from December 31, 2010 through the date the combined financial statements were available to be issued, which was August 31, 2011. Forbearance Agreement Payments On October 25, 2010, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provided for new financial covenants, a continuation of preexisting affirmative covenants, and fees of $750,000 associated with the agreement should management fail to meet certain financial covenants. On December 31, 2010, the Parent paid Comerica Bank $300,000 in forbearance fees. On March 31, 2011, the Parent paid Comerica Bank $450,000 in forbearance fee. 22 Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiaries Notes to Combined Financial Statements NOTE 18 – SUBSEQUENT EVENTS (CONTINUED) Forbearance Agreement Payments On May 5, 2011, the Parent and Comerica Bank signed a modified forbearance agreement regarding the swing line of credit and revolving credit and term loan agreement (collectively, the “Comerica Senior Debt”). The agreement provides for a continuation of preexisting affirmative covenants, and a “monthly extension fee” of $37,500, starting June 1, 2011 and continuing through September 1, 2011. Although the modification agreement extended forbearance of the specific failed loan covenants through October 1, 2011, there is no guarantee that other performance measures and capital requirements will not generate a triggering event causing the debt to become callable in its entirety. Sale of Central Florida Market Area / Subsidiaries On February 28, 2011, the Parent signed an equity interest purchase agreement in the amount of $45,763,644 for the sale of certain of its assets and liabilities, referred to as the Central Florida Market Area. In March 2011, the Parent made a payment of approximately $10.6 million to Comerica to repay the entire outstanding balance of the term loan and the remaining balance of approximately $14.4 million was used to repay a portion of the outstanding balance of the revolving credit facility. Sale of Gulf Coast Market Area / Subsidiaries On April 1, 2011, the Parent signed an asset purchase agreement in the amount of $13,600,000 for the sale of certain of its assets and liabilities, referred to as the Gulf Coast Market Area. In May 2011, the Parent made a payment of approximately $7.6 million to Comerica to repay a portion of the outstanding balance of the revolving credit facility. As of July 31, 2011 the remaining balance was approximately $5.6 million. 23
